DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Response to Amendment
The instant Response to Office Action of 4/22/2022 and arguments therein have been reviewed and found unpersuasive.
Namely, for example with regard to claim 1, Applicant’s Representative argues that the cited art fails to teach the features of: wherein the designated time is input to the display device via a first user interface which is displayed with the video by the display device; and a time of the video currently displayed is input, as the designated time, to the display device via the first user interface; contending the recited features perform a two-step selection including (i) designating of a first time period, and (ii) inputting of a designated time using video of the first time period. 
This line of argumentation is rejected as artificially attempting to create a two step selection, when instead, the features are generally duplicative.
For example with regard to the feature wherein the designated time is input to the display device via a first user interface which is displayed with the video by the display device, as can be seen from the recitation of the features, all that is required is a GUI for time selection. With regard to the final feature a time of the video currently displayed is input, as the designated time, to the display device via the first user interface, as can be seen this is generally duplicative of the immediately preceding feature, and duplicatively uses the previously specified GUI for time selection by inputting a time, the sole difference from the preceding feature being the requirement that the video subject to the time selection be concurrently displayed. Thus there is no two-step selection required by the claims, rather the claim amendments are generally duplicative of the immediately preceding features such that claim 1 requires a GUI for time selection which also displays the video of the time selection. 
The combination of Gloudemans and Akisada teach this GUI. Gloudemans teaches using a GUI, and cited Figure 10b shows a GUI with buttons for time selection, that is inputting a desired time. Thus Gloudemans teaches a GUI for time selection as recited. Further, immediately preceding Figure 9h shows a time bar for time selection in a GUI, which also would seem to teach the recited GUI time selection aspects. In turn, Akisada teaches displaying the video together with time selection. For example in at least Figure 10A, Akisada teaches time selection by the time bar with a corresponding video for the time selection. At page 8 of the instant Response, Applicant’s Representative asserts that Akisada teaches designating of an imaging section, and video selection based on the same. This line of argumentation is rejected as a technical misreading of the cited Akisada refence and the relevance of the cited teaching to the claims. 
Furthermore, and finally, with regard to the contested features, in the preceding Response of 1/28/2022 when said features were first introduced into the dependent claims, claim 4 and Figure 11 were cited in support. Thus it follows that the features at issue are largely duplicative to previous claim 4, as discussed above; further Figure 11 shows a time bar display exactly as taught by cited Figure 10A of Akisada. In this regard, referring to the specification of the instant application, Figures 7 and 11 seem to show the GUI at issue in the argued GUI claim features. The GUI of Figure 7 of the instant application is almost identical to the GUI of Figure 10b of Gloudemans, and the GUI of Figure 11 of the instant application is almost identical to the GUI of Figure 10a of Akisada; thus the recited GUI features cannot provide differentiation over the combination of Gloudemans and Akisada.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhill (US 2009/0073265) in view of Gloudemans (US 2009/0128568), in yet further view of Akisada (US 2008/0304706).

Regarding claim 1, Greenhill discloses a generation method for generating a free viewpoint image, (Abstract, a virtual view is ultimately generated) the generation method comprising: 5receiving place information and first time information from a display device. (paragraphs 0015-0018 camera segments of a particular time and camera place selected-accessed via display GUI)
Gloudemans builds upon the segment selection, further teaching the place information indicating a place shown by the free viewpoint image, the first time information indicating a first time period; (Figure 10b GUI illustrates place and play on pitch, which is place and time period) transmitting, to the display device, a video generated by imaging the place in the first time period; (paragraph 0114 video from camera streamed as part of selected clip) 10receiving designated-time information indicating a designated time from the display device, the designated time being input to the display device according to the video such that the designated time is provided in the first time period; (paragraph 0114 play selection is time information indicating a moment of interest)  generating the free viewpoint image to show the place at the designated 15time from a free viewpoint; (paragraphs 0114/0115 may select to view an event in the video from a virtual view) and transmitting the free viewpoint image to the display device, (paragraph 0116 virtual viewpoint as selected by viewer dynamically provided to display) wherein the designated time is input to the display device via a first user interface which is displayed with the video by the display device. (Figures 10a at 1006 and 10b provides for an interface reproducing images with time selection, that is 10b provides for a menu for selecting a time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Gloudemans to Greenville because Gloudemans teaches its enhanced virtual view functionality allows for reviewing sport play moments from a desired view synthesized from multiple cameras, thereby allowing view of the event unlimited by camera position. (paragraph 0002)
With regard to the feature of a time of the video currently displayed is input, as the designated time, to the display device via the first user interface, Greenville fails to disclose the recited, and while Gloudemans shows a time bar (for example Figure 9h), Gloudemans is deemed inchoate with regard to the recited.
However, Akisada teaches wherein a time of the video currently displayed is input, as the designated time, to the display device via the first user interface. (paragraphs 0222 and 0205 in conjunction with Figures 9A and 10A, reproduction presentation pointer/ user controlled scroll bar in GUI for time selection, when controlled by a user to select time is a time input to GUI)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a GUI for time input to select a video time for view because it is well known to those of skill in the art to use a graphical interface to input a selected time in a reproduced video. For example, time bars used to select a time in a selected video are notoriously known well before the effective filing date of the instant application. 
Regarding independent claim 8, claim 8 recites device features similar to the features recited in claim 1 and is therefore rendered obvious by Greenville in view of Gloudemans and Akisada for reasons similar to those set forth above with regard to claim 1. Gloudemans further teaches a processor; and memory. (paragraph 0064)
Regarding claim 2, Greenhill fails to disclose the recited; however, Gloudemans teaches receiving second time information indicating a second time period from 20the display device prior to the receiving of the first time information, the second time period and including the first time period; (for purposes of examination of claim 2, the second time period will be interpreted as subsuming the first time period: figure 10b shows a menu of a set of game clips, the duration of the game is interpreted as the same) and transmitting thumbnail images to the display device, the thumbnail images showing the place a plurality of times in the second time period, wherein the first time period is designated according to the thumbnail 25images in the display device. (again, this GUI is shown figure 10b, also see figure 10a at 1006 images transmitted to display device, each of thumbnails 1012 and 1014 show different times on the pitch in the duration of the game for user view-see paragraph 0142)
Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 3, Greenhill fails to disclose the recited; however, Gloudemans teaches generating a three-dimensional (3D) model to show the place at the designated time from a free viewpoint; (paragraph 0119 3D model of place constructed) transmitting the 3D model to the display device; (paragraphs 0058/0059 the 3D model may be transmitted to other devices for shared processing; see also at least paragraph 0089 teaching that image data may be sent to a further device for distributed processing, and passages associated with figure 3b making clear that the user device may be such a device) and receiving, from the display device, viewpoint information indicating a 5viewpoint selected according to the 3D model in the display device, wherein the free viewpoint image is an image viewed from the viewpoint selected. (paragraph 0116 in conjunction with paragraph 0122 virtual viewpoint selected via user input to generate virtual viewpoint based on 3D model)
Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 5, Greenhill discloses a display method for displaying a free viewpoint image, (paragraphs 0016/0017, a virtual view is ultimately generated) transmitting place information and first time information to a free viewpoint image generation device. (paragraphs 0015-0018 camera segments of a particular time and camera place selected and transmitted to video depot for recovery)
Gloudemans builds upon the segment selection, further teaching the place information indicating a place shown by the free viewpoint image, the first time information indicating a first time period; (Figure 10b GUI illustrates place and play on pitch, which is place and time period) receiving, from the free viewpoint image generation device, a video 20generated by imaging the place in the first time period; (paragraph 0058 and 0116 at least at beginning a video from a real camera is obtained and played) displaying a first user interface for selecting a designated time from the first time period according to the video; (shown figure 10b GUI is provided for selecting a play in a game to display; also paragrapgh 0116 user can select time to transition from camera stream to virtual view) transmitting, to the free viewpoint image generation device, designated-time information indicating the designated time selected via the 25first user interface; (paragraph 0142 selected time selected from the GUI will be sent to obtain video and free view model data-see paragraph 0116) receiving, from the free viewpoint image generation device, the free viewpoint image showing the place at the designated time from a free 35viewpoint; (paragraph 0116 virtual viewpoint as selected by viewer dynamically provided to display) and displaying the free viewpoint image, (paragraph 0116 free viewpoint displayed) wherein the designated time is input to a display device via the first user interface which is displayed with the video by the display device. (Figures 10a at 1006 and 10b provides for an interface reproducing images with time selection, that is 10b provides for a menu for selecting a time)
With regard to the feature of a time of the video currently displayed is input, as the designated time, to the display device via the first user interface, Greenville fails to disclose the recited, and while Gloudemans shows a time bar (for example Figure 9h), Gloudemans is deemed inchoate with regard to the recited.
However, Akisada teaches wherein a time of the video currently displayed is input, as the designated time, to the display device via the first user interface. (paragraphs 0222 and 0205 in conjunction with Figures 9A and 10A, reproduction presentation pointer/ user controlled scroll bar in GUI for time selection, when controlled by a user to select time is a time input to GUI)  
Same rationale for combining and motivation apply as for claim 1 above. 
Regarding independent claim 9, claim 9 recites device features similar to the features recited in claim 5 and is therefore rendered obvious by Greenville in view of Gloudemans and Akisada for reasons similar to those set forth above with regard to claim 5. Gloudemans further teaches a processor; and memory. (paragraph 0064)
Regarding claim 6, Greenhill fails to disclose the recited; however, Gloudemans teaches transmitting second time information indicating a second time period to the free viewpoint image generation device prior to the transmitting of the first time information, the second time period being a time period of imaging the place and including the first time period; (for purposes of examination of claim 2, the second time period will be interpreted as subsuming the first time period: figure 10b shows a menu of a set of game clips, the duration of the game is interpreted as the second time period and the place is the football pitch)  and receiving thumbnail images of the place from the free viewpoint image 10generation device, the thumbnail images corresponding to a plurality of times in the second time period; (again, this GUI is shown figure 10b, also see figure 10a at 1006 images transmitted to display device, each of thumbnails 1012 and 1014 show different times on the pitch in the duration of the game for user view-see paragraph 0142) and displaying a second user interface for designating the first time period according to the thumbnail images, wherein the first time period is designated via the second user 15interface. (first as a matter of claim interpretation, the first and second interfaces may be each other, or subsume each other, or be in a succession or overlap; the GUI of figure 10b again shows a user interface for selecting a play for review, which is taken as the first time period)
Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 7, Greenhill fails to disclose the recited; however, Gloudemans teaches receiving, from the free viewpoint image generation device, a 3D model showing the place at the designated time from a free viewpoint; (paragraphs 0058/0059 3D animation model created to show viewpoint at desired time and transmitted to other devices) 20displaying a third user interface for selecting a viewpoint according to the 3D model; (paragraph 0144, figure 10d shows a third interface-which may not de differentiated from the first/second interfaces-for selecting a virtual camera for virtual viewpoint) and transmitting, to the free viewpoint image generation device, viewpoint information indicating the viewpoint selected via the third user interface, wherein the free viewpoint image is an image viewed from the 25viewpoint selected. (paragraph 0116 viewpoint information sent to animation model and used to generate virtual viewpoint for display)
Same rationale for combining and motivation apply as for claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Makinen (US 2021/0160549) with subsequent filing date is to be considered for the state of the art.
Scanlon (US 2007/0250898) regarding selecting sub-image stream of a larger image is to be considered for claim features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485                

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485  
June 5, 2022